Citation Nr: 1040830	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  05-33 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for 
service-connected gastroesophageal reflux disease (GERD) with 
hiatal hernia.

2.  Entitlement to an initial rating higher than 60 percent for 
service-connected bronchial asthma with sleep apnea, on a 
schedular basis.

3.  Entitlement to an initial rating higher than 60 percent for 
service-connected bronchial asthma with sleep apnea, on an 
extraschedular basis.

4.  Entitlement to an initial compensable rating for service-
connected bilateral pes planus.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1982 to April 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The Veteran now resides in Florida, so the matter is now handled 
by the RO in St. Petersburg, Florida.

The issues of entitlement to an initial rating higher than 60 
percent for bronchial asthma with sleep apnea, on an 
extraschedular basis, entitlement to an initial compensable 
rating for bilateral pes planus, and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's GERD with hiatal hernia is manifested by 
symptoms of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment to 
health.

2.  The Veteran's bronchial asthma with sleep apnea is not 
manifested by chronic respiratory failure with carbon dioxide 
retention or cor pulmonale or requires a tracheostomy, and 
pulmonary function tests do not indicate the Veteran has a FEV-1 
less than 40 percent predicted or a FEV-1/FVC less than 40 
percent, or more than one attack per week with episodes of 
respiratory failure or requires daily use of systemic high dose 
corticosteroids or immune-suppressive medications.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no 
higher, for GERD with hiatal hernia are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.114, 
Diagnostic Code 7346 (2010).  

2.  The criteria for an initial rating higher than 60 percent for 
bronchial asthma with sleep apnea are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.97, 
Diagnostic Codes 6602, 6647 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the Veteran 
and assist him with the development of evidence pursuant to the 
Veterans Claims Assistance Act (VCAA).  The Veteran's claims for 
increased initial ratings arise from his disagreement with the 
initial evaluations following the grant of service connection.  
It has been held that once service connection is granted, the 
claim is substantiated and additional notice is not required.  
Any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by the Veteran, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated service treatment 
records, post-service private, and VA outpatient medical records 
with the claims folder.  Additionally, the Veteran was afforded 
VA examinations pertinent to the issues on appeal.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that 
the Veteran will not be prejudiced by the Board's adjudication of 
the claims.  


II.  Increased Ratings

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board notes that the 
appeal for higher evaluations arises from the initial rating 
decision that established service connection for the disabilities 
and assigned the initial disability evaluations.  Therefore, the 
entire rating period is to be considered, including the 
possibility of staged ratings (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The issues have been characterized 
accordingly.

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be referenced 
in detail.  The Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  
Therefore, the Board will discuss the evidence pertinent to the 
rating criteria and the current disabilities.

A.  Entitlement to an Initial Rating Higher than 10 
Percent for Service-Connected GERD with Hiatal Hernia

Service connection for GERD with hiatal hernia was established by 
a June 2003 rating decision, at which time a noncompensable 
rating was assigned, effective May 2003.  In a June 2010 rating 
decision, the Veteran's rating was increased to 10 percent 
disabling, effective May 2003.  The Veteran contends that his 
disability is more severe than what is represented by a 10 
percent rating.  

The Veteran is currently rated as 10 percent disabled under 
38 C.F.R. § 4.114, Diagnostic Code 7346.  A 10 percent rating is 
warranted when there is a hiatal hernia with two or more of the 
symptoms present for the 30 percent evaluation with less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A rating of 
30 percent is warranted when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  Id.  A rating of 50 percent 
is warranted when there are symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe impairment of 
health.  Id.

The Veteran was afforded a VA examination in October 2002.  He 
reported having reflux for ten years and that he has difficulty 
swallowing solids.  He was currently taking Aciphex for his 
reflux and stated that he has vomited blood once or twice.  The 
Veteran stated he has a constant pain in his stomach when he eats 
spicy foods.  Examination revealed the abdomen was soft and 
nontender with positive bowel sounds throughout.  There were no 
noted hernias.  An upper gastrointestinal (GI) series revealed a 
mildly patulous gastroesophageal junction with prominent 
gastroesophageal reflux.  There was no hiatal hernia seen and no 
ulcerations seen.  The Veteran was diagnosed with GERD, but there 
was no pathology to render a diagnosis of hiatal hernia.  

The Veteran was afforded a VA examination in May 2007.  He 
reported constant problems with reflux and epigastric pain.  He 
denied any dysphagia, hematemesis or melena.  He reported 
abdominal cramping, diarrhea, nausea, and vomiting when he did 
not take his medication.  The Veteran was diagnosed with GERD, 
controlled on medication, with no functional limitation.

The Veteran was afforded the most recent VA examination in March 
2010.  There was a reported history of nausea and vomiting 
occurring at any meal, less than weekly.  There was a history of 
dysphagia, less than monthly, and esophageal distress weekly, 
accompanied by substernal pain.  There was also a history of 
heartburn or pyrosis and regurgitation, weekly.  Physical 
examination revealed the Veteran's overall health to be good, 
with no signs of anemia.

The Veteran's private physician submitted a statement in March 
2010.  The physician stated that the Veteran suffers from 
symptoms of pyrosis, regurgitation, and substernal pain as a 
result of GERD.  A similar statement was submitted in May 2008 
indicating the Veteran suffered from pyrosis, regurgitation, and 
substernal pain due to GERD.  Additionally, a private record from 
March 2006 indicated the Veteran was diagnosed with chronic GERD 
with probable Barrett's esophagus.

The Board finds the Veteran is entitled to a rating of 30 
percent.  As stated previously, a rating of 30 percent is 
warranted when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of considerable 
impairment of health.  Id.  During the VA examinations in October 
2002 and March 2010, the Veteran indicated that he experienced 
substernal pain.  The Board notes that the Veteran is competent 
to give evidence about what he experiences; for example, he is 
competent to discuss current pain and other experienced symptoms.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the 
Board finds the Veteran's statements to be credible.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Medical records, 
including private medical evidence, indicate that the Veteran 
also suffers from constant pain, occasional dysphagia, pyrosis, 
and regurgitation.  

The Veteran is not entitled to a rating higher than 30 percent, 
however, as the evidence of records does not demonstrate that he 
has material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  In fact, on multiple occasions the Veteran 
has indicated that his GERD is controlled by medication and 
examinations have revealed that the Veteran is in overall good 
health.  See VA examinations from March 2005 and March 2010.

The Board has also considered whether any alternate Diagnostic 
Codes allow for a higher evaluation.  However, the Board finds 
that the most appropriate rating criteria is Diagnostic Code 
7346, as the Veteran's symptoms more closely approximate that 
rating criteria.

Extraschedular Consideration

The VA Schedule of Disability Ratings will apply unless there are 
exceptional or unusual factors that would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
GERD with hiatal hernia is inadequate.  A comparison of the level 
of severity and symptomatology of the Veteran's disability with 
the established criteria found in the rating schedule for GERD 
shows that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his GERD.  Additionally, there is not shown 
to be evidence of marked interference with employment due to the 
disability.  There is nothing in the record that suggests that 
the GERD itself markedly affected his ability to perform his job.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating of 30 percent.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are impaired).  
The Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.


B.  Entitlement to an Initial Rating Higher than 60 
Percent for Service-Connected Bronchial Asthma with Sleep 
Apnea, On a Schedular Basis

Service connection for bronchial asthma was established by a June 
2003 rating decision, at which time a 30 percent rating was 
assigned, effective May 2003 and a separate 50 percent rating was 
assigned for sleep apnea, effective May 2003.  In a June 2010 
rating decision, clear and unmistakable error was found in the 
evaluation of bronchial asthma with sleep apnea and a retroactive 
increased evaluation of 60 percent was established for bronchial 
asthma with sleep apnea, effective May 2003.  The Veteran 
contends that his disability is more severe than what is 
represented by a 60 percent rating and that his two disabilities 
should be rated separately.

The Board notes that ratings for coexisting respiratory 
conditions, such as bronchial asthma (Diagnostic Code 6602) and 
sleep apnea (Diagnostic Code 6847) will not be combined with each 
other.  38 C.F.R. § 4.96.  To do so would constitute pyramiding, 
or the evaluation of the same manifestations under different 
diagnoses.  38 C.F.R. § 4.14.  Instead, a single rating will be 
assigned under the diagnostic code that reflects the predominant 
disability, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.96.  The Veteran may only receive a single rating 
under either Diagnostic Code 6602 or 6847.

The Board must conduct a full review of the severity of the 
Veteran's bronchial asthma and his sleep apnea to determine which 
disability should be considered the predominant disability.

Under 38 C.F.R. § 4.97, Diagnostic Code 6602 for bronchial 
asthma, a rating of 100 percent is warranted for a forced 
expiratory volume in one second (FEV-1) less than 40 percent 
predicted, or the ration of FEV-1 to forced vital capacity (FVC) 
(FEV-1/FVC) less than 40 percent, or more than one attack per 
week with episodes of respiratory failure, or requiring daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602.

Governing regulation requires that post-bronchodilator test 
results are to be used for disability evaluation purposes except 
when the results of pre-bronchodilator pulmonary function tests 
are normal or when the examiner determines that post- 
bronchodilator studies should not be done and states why, or 
unless the post-bronchodilator results were poorer than the pre-
bronchodilator results.  38 C.F.R. § 4.96.

The Veteran was afforded a VA examination in October 2002.  The 
Veteran reported loss of appetite and cough with thick yellowish 
sputum.  He reported having to sleep upright at night because of 
shortness of breath.  He also reported weekly asthma flare-ups 
and visits with his physician on a monthly basis due to asthma.  
At the time, he was being treated with Advair, Albuterol, 
Flonase, Claritin and Zyrtec.  The Veteran reported having 
bronchitis at least once or twice a year that usually required 
antibiotic treatment.  Examination revealed clear lungs, with no 
wheezing or rales.  Pulmonary function tests (PFT's) revealed a 
moderate obstruction.  Results indicated a FEV-1/FVC ratio of 
64.78 and a FEV-1 of 53 percent.  It was noted that the PFT 
resulted in poor patient effort, but he was diagnosed with asthma 
and seasonal bronchitis.

The Veteran was afforded a VA examination in May 2007.  He 
reported that he was taking Advair, twice per day and Albuterol 
four times a day.  He also had DuoNeb to use on an as needed 
basis with a nebulizer, which he used approximately once per 
week.  He reported shortness of breath and wheezing but denied 
any productive cough or sputum.  He reported asthma attacks about 
once a week.  A chest x-ray revealed clear lungs with known 
punctuate right pulmonary nodules.  PFT's revealed a FEV-1 of 83 
percent and a FEV-1/FVC ratio of 75 percent.  Results indicated 
obstructive pattern, with mild impairment.  The examiner 
diagnosed the Veteran with asthma, moderate persistent symptoms 
and stated that he had some functional impairment, although the 
Veteran was still able to work at his regular job.

The Veteran was afforded a more recent VA examination in March 
2010.  The examiner noted that the Veteran brought in documents 
from his private allergist who manages his asthma.  Records 
indicated the Veteran has had four exacerbations a year requiring 
oral corticosteroids and that he uses Advair, Singulair, and 
Proventil daily.  It was noted he has lost 4 weeks total in the 
prior 12 months due to asthma exacerbations.  The examiner noted 
that the Veteran did not use oral steroids, parenteral steroids, 
antibiotics or other immunosuppressive drugs.  There was no 
evidence of congestive heart failure or pulmonary hypertension.  
PFT's demonstrated a moderate ventilatory defect and airflow 
limitation that improved with combination-inhaled 
bronchodilators.  The Veteran had a FEV-1 of 73 percent and a 
FEV-1/FVC ratio of 75 percent.

The Veteran's private physician submitted a statement in May 2008 
indicating that the Veteran typically has four exacerbations of 
asthma a year requiring oral corticosteroids.

The Board finds that a rating higher than 60 percent for 
bronchial asthma, under Diagnostic Code 6602, is not warranted.  
As stated previously, a rating of 100 percent is warranted for a 
forced expiratory volume in one second (FEV-1) less than 40 
percent predicted, or the ration of FEV-1 to forced vital 
capacity (FVC) (FEV-1/FVC) less than 40 percent, or more than one 
attack per week with episodes of respiratory failure, or 
requiring daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  The medical 
evidence of record demonstrates that the Veteran's FEV-1 and FEV-
1 to FVC ratio was consistently higher than 40 percent.  See 
October 2002, May 2007, and March 2010 VA examinations.  
Furthermore, there is no medical evidence that the Veteran 
suffers from attacks more than once per week with episodes of 
respiratory failure or that he requires daily use of system high 
dose corticosteroids or immunosuppressive medications.  In fact, 
the Veteran's private physician indicated that the Veteran only 
uses corticosteroids approximately four times per year.  See May 
2008 letter.

A stated previously, the Board also will evaluate the Veteran's 
sleep apnea disability.  Under 38 C.F.R. § 4.97, Diagnostic Code 
6847, for sleep apnea syndromes, a rating of 100 percent is 
warranted when there is chronic respiratory failure with carbon 
dioxide retention or cor pulmonale or requires tracheostomy.  
38 C.F.R. § 4.97, Diagnostic Code 6847.

VA outpatient and private treatment records indicate extensive 
and continuous treatment for sleep apnea.  However, there is no 
indication that the Veteran suffers from chronic respiratory 
failure with carbon dioxide retention, cor pulmonale, or that he 
requires a tracheostomy.  During the March 2010 VA examination, 
the examiner stated that there was no evidence of cor pulmonale.  
Additionally, PFT's indicated the Veteran had a mildly 
restrictive ventilatory defect and a mildly reduced transfer 
factor for carbon monoxide.  Respiratory failure was not 
indicated.  See March 2010 VA examination.  

Although there has been extensive treatment for his sleep apnea, 
including the use of a continuous positive airway pressure (CPAP) 
machine, the Veteran is diagnosed with mild obstructive sleep 
apnea syndrome.  See April 2005 VA outpatient note.  The Veteran 
has undergone several sleep studies; however, none indicates 
chronic respiratory failure, cor pulmonale, or that he has 
undergone a tracheostomy.  Therefore, the Board finds that a 
rating higher than 60 percent is not warranted for sleep apnea.

As stated, the provisions of 38 C.F.R. § 4.96 bars the 
combination of two ratings for coexistent respiratory conditions.  
The assignment of a 60 percent rating for bronchial asthma and 
sleep apnea is the highest possible based on the Veteran's 
symptoms.  

The Board acknowledges the Veteran's account of his symptoms and 
of his wife's statement detailing the severity of the Veteran's 
symptoms.  The Board notes that the Veteran is competent to give 
evidence about what he experiences; for example, he is competent 
to discuss current pain and other experienced symptoms.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds 
the most probative evidence of record to be the diagnostic tests 
and medical reports.  Based on the schedular ratings available, 
the Veteran is not entitled to an initial rating higher than 60 
percent.

Extraschedular Evaluation

Extraschedular evaluation is discussed in the REMAND portion 
below.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating of 30 percent, but no higher, 
for the Veteran's GERD with hiatal hernia, is granted, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.

Entitlement to an initial rating higher than 60 percent for 
service-connected bronchial asthma, with sleep apnea, on a 
schedular basis, is denied.


REMAND

Service connection for bilateral pes planus was established by a 
June 2003 rating decision, at which time a noncompensable rating 
was assigned, effective May 2003.  The Veteran contends that his 
disability is more severe than what is represented by a 
noncompensable rating.  

VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A.  This duty to assist includes the conduct of 
a thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  Where the available evidence 
is too old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The Board finds the duty to assist has not been met.  The most 
recent VA examination of record for the Veteran's bilateral foot 
disability is from October 2002, more than eight years ago.  A 
new VA examination is necessary to determine the current severity 
of his foot disability.

The Veteran has submitted evidence that his bronchial asthma and 
sleep apnea interfere with his ability to work.  In Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim 
for a total disability based on individual unemployability (TDIU) 
is part of an increased rating claim when such claim is raised by 
the record.  The Veteran appears to claim that he cannot work due 
to his service-connected bronchial asthma with sleep apnea.  He 
also claims that when he was working, his service-connected 
bronchial asthma with sleep apnea interfered with his ability to 
work.  See April 2005 VA outpatient note.  

The Board finds that the evidence suggests consideration of an 
extraschedular rating and the record raises a claim for a TDIU 
rating.  The Board cannot adjudicate these issues in the first 
instance.

Accordingly, the case is REMANDED for the following actions:

1.   Give the Veteran appropriate VCAA 
notice concerning his claims for a TDIU 
rating and for an extraschedular rating 
based on the service-connected bronchial 
asthma with sleep apnea.  

2.  Schedule the Veteran for appropriate 
VA medical examinations to determine the 
current level of severity of the service 
connected disabilities which to date are 
bilateral pes planus, bronchial asthma 
with sleep apnea, eczema and atopic 
dermatitis, right shoulder strain, 
patellofemoral syndrome of the left knee, 
lumbar spondylosis, allergic 
conjunctivitis, tinnitus, irritable bowel 
syndrome, gastroesophageal reflux disease 
with hiatal hernia, major depressive 
disorder, ganglion cyst of the left wrist, 
thoracic spondylosis, bilateral hearing 
loss, otitis media and labyrinithitis, 
allergic rhinitis, gallbladder polyps, 
erectile dysfunction and multiple skin 
scars.  

The Veteran's claims folder must be made 
available to and reviewed by the examining 
physicians.  Following the examinations, 
the examiners should address the 
following:

a) Describe all symptoms caused by the 
service-connected disabilities, as well as 
the severity of each symptom.  

b) The examiners should describe what type 
of employment activities would be limited 
due to each of the Veteran's service-
connected disabilities or due to a 
combination of each of his service-
connected disabilities.  

The examiner should not consider 
impairment from any nonservice-connected 
disabilities or the Veteran's age when 
assessing the impairment of employment 
activities due to service-connected 
disabilities.

The examiner must provide a comprehensive 
report by including a complete rationale 
for all opinions and conclusions reached 
and citing the objective medical findings 
leading to the conclusions.  

3.  Refer the claim for an extraschedular 
rating based on the service-connected 
bronchial asthma with sleep apnea 
disability to the Under Secretary for 
Benefits or to the Director of Compensation 
and Pension Service as provided for in 
38 C.F.R. § 3.321.  

4.  Following the adjudication of the claim 
for a TDIU rating and the claim for an 
extraschedular rating due to the service-
connected bronchial asthma with sleep apnea, 
the Veteran and his representative should be 
provided an SSOC and provided an appropriate 
opportunity to respond to any adverse 
determination.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


